Case 2:20-cv-02437-JTF-atc Document 12 Filed 04/01/21 Page 1 of 13                    PageID 41




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TENNESSEE
                                   WESTERN DIVISION


  RICKY ANDERSON,                                 )
                                                  )
           Plaintiff,                             )
                                                  )       No. 2:20-cv-02437-JTF-atc
                                                  )
  v.                                              )
                                                  )
  FLOYD BONNER JR., ET AL.,                       )
                                                  )
           Defendants.                            )
                                                  )


                        ORDER MODIFYING THE DOCKET,
           DISMISSING THE COMPLAINT WITHOUT PREJUDICE (ECF NO. 1),
                         GRANTING LEAVE TO AMEND,
                AND DENYING MOTION FOR DISCOVERY (ECF NO. 8)


       On June 18, 2020, Plaintiff Ricky Anderson, who is presently incarcerated under booking

number 134646 at Hardeman County Correctional Facility (HCCF) in Whiteville, Tennessee, filed

a pro se complaint pursuant to 42 U.S.C. § 1983 and a motion to proceed in forma pauperis. (ECF

No. 1.) On July 8, 2020, the Court granted his motion to proceed as a pauper. (ECF No. 6.)

       Anderson’s complaint alleges claims for excessive force and inadequate medical care

during his confinement at Shelby County Justice Complex (SCJC)1 in October 2019 – March 2020.

Plaintiff names as Defendants: Shelby County Sheriff Floyd Bonner, Jr.; Wellpath Healthcare

Provider; Officer V. Brown; Officer L. Austin; Officer K. Perkins; Lt. Cato; and “all employees

of the Shelby County Justice Complex.” (Id. at PageID 1 & 2.) He seeks: medical care for his left



       1
          Plaintiff is presently confined at HCCF, with a sentence end-date of January 22, 2029.
(See https://apps.tn.gov/foil-app/details.jsp.) His § 1983 complaint arises from events during his
prior confinement at SCJC in Memphis, Tennessee. (See ECF No. 1.)
Case 2:20-cv-02437-JTF-atc Document 12 Filed 04/01/21 Page 2 of 13                          PageID 42




eye; punitive damages; damages for medical neglect; $100,000 for pain and suffering; $100,000

for his eye condition; $1,000 for “each day Wellpath neglected to pull [my molar] from my

mouth”; and $100,000 for mental anguish. (Id. at PageID 13.)

        The Clerk shall modify the docket to add the State of Tennessee and “all employees of the

Shelby County Justice Complex” as Defendants.

I.      LEGAL STANDARDS

        A.      Screening Requirements

        The Court is required to screen prisoner complaints and to dismiss any complaint, or any

portion thereof, if the complaint —

        (1) is frivolous, malicious, or fails to state a claim upon which relief may be granted; or

        (2) seeks monetary relief from a defendant who is immune from such relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

        In assessing whether the complaint in this case states a claim on which relief may be

granted, the Court applies the standards of Fed. R. Civ. P. 12(b)(6), as stated in Ashcroft v. Iqbal,

556 U.S. 662, 677-79 (2009) and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57

(2007). Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). The Court accepts a plaintiff’s

“well-pleaded” factual allegations as true and then determines whether the allegations “‘plausibly

suggest an entitlement to relief.’” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011)

(quoting Iqbal, 556 U.S. at 681). Conclusory allegations “are not entitled to the assumption of

truth,” and legal conclusions “must be supported by factual allegations.” Iqbal, 556 U.S. at 679.

Although a complaint need only contain “a short and plain statement of the claim showing that the

pleader is entitled to relief,” Fed. R. Civ. P. 8(a)(2), Rule 8 nevertheless requires factual allegations




                                                   2
Case 2:20-cv-02437-JTF-atc Document 12 Filed 04/01/21 Page 3 of 13                        PageID 43




to make a “‘showing,’ rather than a blanket assertion, of entitlement to relief.” Twombly, 550 U.S.

at 555 n.3.

       “Pro se complaints are to be held ‘to less stringent standards than formal pleadings drafted

by lawyers,’ and should therefore be liberally construed.”                 Williams, 631 F.3d at

383 (quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Pro se litigants, however, are

not exempt from the requirements of the Federal Rules of Civil Procedure. Wells v. Brown, 891

F.2d 591, 594 (6th Cir. 1989); see also Brown v. Matauszak, 415 F. App’x 608, 612, 613 (6th Cir.

Jan. 31, 2011) (affirming dismissal of pro se complaint for failure to comply with “unique pleading

requirements” and stating “a court cannot ‘create a claim which [a plaintiff] has not spelled out in

his pleading’” (quoting Clark v. Nat'l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir.

1975))).

       B.      Requirements To State A Claim Under 42 U.S.C. § 1983

       Plaintiff filed his complaint (ECF No. 1) pursuant to 42 U.S.C. § 1983, which provides:

               Every person who, under color of any statute, ordinance, regulation,
               custom, or usage, of any State or Territory or the District of
               Columbia, subjects, or causes to be subjected, any citizen of the
               United States or other person within the jurisdiction thereof to the
               deprivation of any rights, privileges, or immunities secured by the
               Constitution and laws, shall be liable to the party injured in an action
               at law, suit in equity, or other proper proceeding for redress....

       To state a claim under § 1983, a plaintiff must allege two elements: (1) a deprivation of

rights secured by the “Constitution and laws” of the United States (2) committed by a defendant

acting under color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144, 150 (1970).

II.    ANALYSIS

       A. Claims Against The State Of Tennessee




                                                  3
Case 2:20-cv-02437-JTF-atc Document 12 Filed 04/01/21 Page 4 of 13                      PageID 44




       Anderson names the State of Tennessee as a Defendant. (ECF No. 1 at PageID 1.) His

claim for money damages against Tennessee is barred by sovereign immunity. The Eleventh

Amendment to the United States Constitution provides that “[t]he Judicial power of the

United States shall not be construed to extend to any suit in law or equity, commenced or

prosecuted against one of the United States by Citizens of another State, or by Citizens or Subjects

of any Foreign State.” U.S. Const. amend. XI. The Eleventh Amendment has been construed to

prohibit citizens from suing their own states in federal court. Welch v. Tex. Dep’t of Highways &

Pub. Transp., 483 U.S. 468, 472 (1987); see also Va. Office for Protection & Advocacy v. Stewart,

131 S. Ct. 1632, 1638 (2011) (“[A]bsent waiver or valid abrogation, federal courts may not

entertain a private person’s suit against a State”) (citations omitted). Tennessee has not waived its

sovereign immunity here. See Tenn. Code Ann. § 20-13-102(a). Moreover, a state is not a person

within the meaning of 42 U.S.C. § 1983. Lapides v. Bd. of Regents of the Univ. Sys. of Ga., 535

U.S. 613, 617 (2002); Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989). Anderson has

no claim to monetary relief from the State of Tennessee.

       B. Official Capacity Claims Against Individual Defendants & Claims Against Shelby
          County

       To the extent Anderson asserts official capacity claims against Shelby County Sheriff

Bonner, Officer Brown, Officer Austin, Officer Perkins, and Lieutenant Cato (collectively, the

Individual Defendants), those claims are against their employer, Shelby County.2 The complaint,

however, does not state a valid § 1983 claim against the County. A local government such as a

municipality or county “cannot be held liable solely because it employs a tortfeasor -- or, in other




       2
        The complaint’s factual allegations describe events during Plaintiff’s confinement at
SCJC. The record thus suggests that the Individual Defendants were employees of SCJC.

                                                 4
Case 2:20-cv-02437-JTF-atc Document 12 Filed 04/01/21 Page 5 of 13                        PageID 45




words,     a    municipality     cannot    be     held    liable    under § 1983 on      a respondeat

superior theory.” Monell v. Dep’t. of Soc. Serv., 436 U.S. 658, 691 (1978) (emphasis in

original); see also Searcy v. City of Dayton, 38 F.3d 282, 286 (6th Cir. 1994). A municipality may

be held responsible for a constitutional deprivation only if there is a direct causal link between a

municipal policy or custom and the alleged deprivation. Monell, 436 U.S. at 691-92; Deaton v.

Montgomery Cnty., Ohio, 989 F.2d 885, 889 (6th Cir. 1993). A plaintiff “must (1) identify the

municipal policy or custom, (2) connect the policy to the municipality, and (3) show that his

particular injury was incurred due to execution of that policy.” Alkire v. Irving, 330 F.3d 802, 815

(6th Cir. 2003) (citing Garner v. Memphis Police Dep’t, 8 F.3d 358, 364 (6th Cir. 1993)). “[T]he

touchstone of ‘official policy’ is designed ‘to distinguish acts of the municipality from acts

of employees of the municipality, and thereby make clear that municipal liability is limited to

action for which the municipality is actually responsible.’” City of St. Louis v. Praprotnik, 485

U.S. 112, 138 (1988) (quoting Pembaur v. Cincinnati, 475 U.S. 469, 479-80 (1986) (emphasis in

original)). Anderson does not describe any Shelby County policy or custom, let alone one that is

unconstitutional or pursuant to which the Individual Defendants acted. Therefore, he does not

state a claim against Shelby County or against any Individual Defendants in their official capacity.

         C. Claims Against The Shelby County Justice Complex

         To the extent Anderson seeks to hold the SCJC liable for his allegations in this case, his

claims fail. A jail is not a “person” subject to suit under § 1983. Marbry v. Corr. Med. Serv., No.

99-6706, 2000 WL 1720959, at *2 (6th Cir. Nov. 6, 2000) (“the Shelby County Jail is not an entity

subject to suit under § 1983”). Therefore, Plaintiff does not state a claim to relief against the SCJC.

         D. Claims Against Wellpath




                                                  5
Case 2:20-cv-02437-JTF-atc Document 12 Filed 04/01/21 Page 6 of 13                      PageID 46




       Anderson states that Defendant WellPath is the “healthcare provider for Shelby County

Justice Complex” that “neglected to pull my molar tooth.” (ECF No. 1 at PageID 1 & 13.)

       To the extent that WellPath “performs the traditional state function of operating a prison,”

it “acts under the color of state law for purposes of § 1983.” Thomas v. Coble, 55 F. App’x 748,

748 (6th Cir. 2003) (citing Street v. Corr. Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996)).3 To

state a claim against WellPath, Plaintiff must allege that his “‘constitutional rights were violated

and that a policy or custom’ of [WellPath] ‘was the moving force behind the deprivation of [his]

rights.” Savoie v. Martin, 673 F.3d 488, 494 (6th Cir. 2012) (quoting Miller v. Sanilac Cnty., 606

F.3d 240, 255 (6th Cir. 2010)). Anderson, however, fails to state a claim against WellPath because

he does not demonstrate that it had a “policy or custom” that was the moving force behind any

constitutional violation. For example, he does not describe any WellPath policy or custom with

respect to dental procedures. Therefore, Plaintiff does not state a claim to relief against WellPath.

       E. Individual Capacity Claims Alleging Excessive Force

       Anderson states that Officer Brown “placed her [flashlight’s] strobe setting into my eyes

twice … during her routine check” at SCJC on November 20, 2019 (the Incident). (ECF No. 1 at

PageID 7.) When Plaintiff asked her to stop, Brown cursed at him. (Id. at PageID 6 (calling

Brown’s act “a very rude and unprofessional job performance”).) According to a post-Incident

investigation, Anderson had: refused to uncover his cell light before the Incident, used profanity

towards Brown, told her to get away from his door, and kicked his cell door. (Id. at PageID 9.)

Anderson claims that the Incident caused him an “irritat[ed]” eye that requires “eye drops.” (Id.

at PageID 8.) The Court liberally construes his allegations as a claim for excessive force.



       3
         Reading the complaint liberally, the Court will accept for purposes of screening that
WellPath is an outside organization that contracts with SCJC to provide inmate health services.
                                                6
Case 2:20-cv-02437-JTF-atc Document 12 Filed 04/01/21 Page 7 of 13                     PageID 47




       The Eighth Amendment protects a convicted inmate from cruel and unusual punishments,

including “the unnecessary and wanton infliction of pain.” See Hudson v. McMillian, 503 U.S. 1,

5 (1992) (quoting Whitley v. Albers, 475 U.S. 312, 319 (1986)); Wilson v. Seiter, 501 U.S. 294

(1991).4 Establishing an Eighth Amendment claim of excessive force requires a showing that: (1)

“the alleged wrongdoing was objectively ‘harmful enough’ to establish a constitutional violation”;

and (2) “‘the officials act[ed] with a sufficiently culpable state of mind.’” Hudson, 503 U.S. at

8 (quoting Wilson, 501 U.S. at 298, 303).     The “core judicial inquiry” is “whether force was

applied in a good-faith effort to maintain or restore discipline, or maliciously and sadistically to

cause harm.” Id. at 6 (citing Whitley, 475 U.S. at 320-21).

       Here, Anderson fails to meet the constitutional test for excessive force because he does not

demonstrate both of its prongs.

       First, nothing in the complaint itself plausibly suggests that Brown’s flashlight use was

objectively harmful enough to constitute wanton infliction of pain. The complaint states, at most,

that his eyes were “irritated” as a result of the bright light. (ECF No. 1 at PageID 8.) However,

subsequent to his original pleading, Plaintiff submitted a letter to the Court about the glasses he

recently obtained for his eye problems. (ECF No. 11.) His February 2021 eye exam suggested his

future need for bifocals. He plans to pursue a second medical opinion once he has the financial

means and the opportunity after his release from incarceration. (Id. at PageID 37-38.) This effort

by Anderson to update the Court about his latest treatment, and his expressed intent to pursue




       4
         Anderson was a convicted prisoner at the time of the Incident, not a pretrial detainee.
(See https://apps.tn.gov/foil-app/details.jsp (Plaintiff’s ten-year sentence began on April 12,
2018).) Therefore, Anderson’s claims arise under the Eighth Amendment’s prohibition of cruel
and unusual punishment and its subjective standard, which takes into account a defendant’s state
of mind. See Estelle, 429 U.S. at 104.
                                                 7
Case 2:20-cv-02437-JTF-atc Document 12 Filed 04/01/21 Page 8 of 13                     PageID 48




future care, plausibly suggest an underlying wrongdoing of sufficient constitutional magnitude for

the Eighth Amendment’s objective prong.

       However, Anderson alleges no facts that Brown acted maliciously or sadistically with the

intent to cause him harm, rather than to maintain the security that is necessary to SCJC’s safety.

By Plaintiff’s own admission, Brown was on routine rounds when the Incident occurred. During

these duties, Brown addressed Plaintiff’s violation of SCJC’s light regulations. (ECF No. 1 at

PageID 9.) Shining her flashlight into Brown’s cell seems to have been a reasonable investigative

response -- and not a malicious intent simply to harm Anderson.

       Having failed to sufficiently plead the Eighth Amendment’s subjective factor, Anderson

has not sufficiently alleged a claim of excessive force.

       F. Individual Capacity Claims Alleging Inadequate Medical Care

       Anderson received eyedrops in March 2020 from a SCJC nurse for his post-Incident eye

irritation, but he has “never received an opinion about the condition of my eye and never seen an

eye doctor.” (ECF No. 1 at PageID 3.) He further states that he has been unsuccessfully trying

since October 28, 2019 to have a broken molar removed. (Id. at PageID 3-5.) He provides no

details of his symptoms or relevant dental history. Nothing in the complaint suggests any

underlying factual nexus between Anderson’s eye and tooth conditions.

       Claims regarding the denial of medical care are reviewed under the Eighth Amendment,

which prohibits cruel and unusual punishments. See generally Seiter, 501 U.S. at 297.

Under Estelle v. Gamble, 429 U.S. 97, 104 (1976), “deliberate indifference to serious medical

needs of prisoners constitutes the ‘unnecessary and wanton infliction of pain’ ... proscribed by the

Eighth Amendment.” However, not “every claim by a prisoner that he has not received adequate

medical treatment states a violation of the Eighth Amendment.” Id. at 105. To state a cognizable

                                                 8
Case 2:20-cv-02437-JTF-atc Document 12 Filed 04/01/21 Page 9 of 13                       PageID 49




claim, “a prisoner must allege acts or omissions sufficiently harmful to evidence deliberate

indifference to serious medical needs.” Id. at 106.

       That is, an Eighth Amendment claim consists of both objective and subjective

components. Farmer v. Brennan, 511 U.S. 825, 834 (1994); Hudson, 503 U.S. at 8; Wilson, 501

U.S. at 298.     The objective component requires that a prisoner have a serious medical

need. Blackmore v. Kalamazoo Cnty., 390 F.3d 890, 895 (6th Cir. 2004). “[A] medical need is

objectively serious if it is ‘one that has been diagnosed by a physician as mandating treatment or

one that is so obvious that even a lay person would readily recognize the necessity for a doctor’s

attention.’” Blackmore, 390 F.3d at 897. The subjective component requires that jail officials

acted with the requisite intent -- i.e., had a “sufficiently culpable state of mind.” Farmer, 511 U.S.

at 834. Plaintiffs must show that prison officials acted with “deliberate indifference” to a

substantial risk that the prisoner would suffer serious harm.          Seiter, 501 U.S. at 302-03.

“[D]eliberate indifference describes a state of mind more blameworthy than negligence.” Farmer,

511 U.S. at 835. An official cannot be found liable under the Eighth Amendment unless he

subjectively knows of excessive risk of harm to an inmate’s health and disregards it. Id. at 837.

       Anderson insufficiently pleads a claim for unconstitutional deprivation of medical care.

       First, he does not offer facts suggesting any serious medical need. He does not describe

the post-Incident eye symptoms he experienced. And he offers no dates of duration or other

features of his putative dental condition. He simply offers his conclusory, blanket assertions that

he suffers from various health challenges that require the medical care he prescribes.

       Furthermore, he has not demonstrated that any specific SCJC personnel had a “sufficiently

culpable state of mind” and acted with “deliberate indifference” to his eye and molar

conditions. Instead, he simply states that he has not seen a doctor for his left eye and has not been

                                                  9
Case 2:20-cv-02437-JTF-atc Document 12 Filed 04/01/21 Page 10 of 13                       PageID 50




scheduled for a molar removal. (ECF No. 1 at PageID 3-5.) These contentions do not satisfy the

subjective prong of Eighth Amendment analysis. He does not demonstrate any Defendant's

subjective knowledge, and disregard, of an excessive risk of harm to his health as to his left eye or

his tooth.

        Having failed to meet both components of an Eighth Amendment claim, Anderson fails to

state a claim for constitutionally inadequate medical care as to his left eye and his molar.

        G. Claim Of Inadequate Prison Grievance Procedure

        Anderson suggests that the grievance process at SCJC is inadequate. (See ECF No. 1 at

PageID 3 (“Lt. Cato along with Officer Austin failed to ascertain the footage of the Incident” when

responding to Anderson’s grievance); see also id. (“Officer Perkins returned [my grievance about

my molar] as non-grievable”).) Plaintiff does not allege any arbitrary denial of access to SCJC’s

grievance procedure.

        Prisoners do not possess a constitutional right to a prison grievance procedure. See Young

v. Gundy, 30 F. App’x 568, 569-70 (6th Cir. 2002); LaFlame v. Montgomery Cnty. Sheriff's Dep't,

3 F. App'x 346, 348 (6th Cir. 2001) (“there is no inherent constitutional right to an effective prison

grievance procedure”). Furthermore, a failure to take corrective action in response to an inmate

grievance does not supply the necessary personal involvement for § 1983 liability. See Simpson

v. Overton, 79 F. App'x 117, 120 (6th Cir. 2003). Anderson’s contentions regarding his grievances

fail to state a claim for relief.

        H. Claims Against “All Employees Of The Shelby County Justice Complex”

        Anderson names “all employees of the Shelby County Justice Complex” as Defendants.

(ECF No. 1 at PageID 2.) His effort is not well-taken.




                                                 10
Case 2:20-cv-02437-JTF-atc Document 12 Filed 04/01/21 Page 11 of 13                        PageID 51




        Collective liability, i.e., when claims are brought against persons such as “medical staff,”

is not permitted under § 1983. Individual, personal involvement is required. Use of the term

“staff” as a name for alleged defendants, without the naming of specific staff members, is not

adequate to state a claim against a “person” as required in cases filed pursuant to § 1983. A

damages suit under § 1983 requires that a defendant acting under color of state law be personally

involved in the alleged constitutional deprivation. A group of people, such as “medical staff,” is

not a “person” subject to suit pursuant to § 1983. See, e.g., Arty v. Wilson Cnty. Jail, No. 19-cv-

0309,   2019    WL     4748321,     at   *2   (M.D.    Tenn.   Sept.   30,   2019)    (“the    Jail’s

correctional staff and medical staff are not corporate or political entities and are therefore not

subject to suit under Section 1983”) (internal citations omitted). Anderson must identify the

specific individuals who were actually responsible for the conduct he challenges.

        Therefore, his claims against “all employees” of the SCJC fail to state a claim.

        I. Request For Discovery

        On September 15, 2020, Anderson filed a motion asking “if this District Court would assist

me with obtaining [discovery].” (ECF No. 8 at PageID 28.) The relief he seeks is unavailable.

        Plaintiff must pursue his discovery requests from Defendants, in accordance with the

Federal Rules of Civil Procedure -- and not via a Court order. See, e.g., Fed. R. Civ. P. 34.

Pro se litigants may use any of the discovery methods prescribed in the Federal Rules of Civil

Procedure. There is nothing in the record suggesting that Plaintiff has ever served any discovery

requests upon Defendants. There is, therefore, no discovery response that can be compelled from

Defendants at this time. Furthermore, this Court has no authority to finance or pay for a

party’s discovery expenses even though the party has been granted leave to proceed in forma




                                                11
Case 2:20-cv-02437-JTF-atc Document 12 Filed 04/01/21 Page 12 of 13                       PageID 52




pauperis under 28 U.S.C. § 1915(a). See Maher v. Tennessee, No. , 2019 WL 1339602, at *2

(W.D. Tenn. Mar. 25, 2019) (internal citations omitted).

       Plaintiff’s motion for discovery (ECF No. 8) is DENIED.

IV.    AMENDMENT UNDER THE PLRA

       The Sixth Circuit has held that a district court may allow a prisoner to amend his complaint

to avoid a sua sponte dismissal under the PLRA. LaFountain v. Harry, 716 F.3d 944, 951 (6th

Cir. 2013); see also Brown v. R.I., 511 F. App’x 4, 5 (1st Cir. 2013) (per curiam) (“Ordinarily,

before dismissal for failure to state a claim is ordered, some form of notice and an opportunity to

cure the deficiencies in the complaint must be afforded”). Leave to amend is not required where

a deficiency cannot be cured. Gonzalez-Gonzalez v. United States, 257 F.3d 31, 37 (1st Cir. 2001)

(“This does not mean, of course, that every sua sponte dismissal entered without prior notice to

the plaintiff automatically must be reversed. If it is crystal clear that ... amending the complaint

would be futile, then a sua sponte dismissal may stand.”); Curley v. Perry, 246 F.3d 1278, 1284

(10th Cir. 2001) (“We agree with the majority view that sua sponte dismissal of a meritless

complaint that cannot be salvaged by amendment comports with due process and does not infringe

the right of access to the courts”). In this case, the Court grants Plaintiff leave to amend.

V.     CONCLUSION

       For all of the reasons explained above:

       (1) The complaint is DISMISSED WITHOUT PREJUDICE in its entirety for failure to

state a claim on which relief can be granted, pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(b).

Furthermore, since Plaintiff’s complaint is dismissed for failure to state a claim, his request for

medical care (ECF No. 1 at PageID 13) is denied as moot. Moreover, it is not within the province

of this Court to direct the medical care of state inmates;

                                                 12
Case 2:20-cv-02437-JTF-atc Document 12 Filed 04/01/21 Page 13 of 13                     PageID 53




       (2) Leave to amend is GRANTED. Any amendment must be filed within twenty-one (21)

days after the date of this order. Plaintiff is advised that an amended complaint will supersede the

original complaint and must be complete in itself without reference to the prior pleadings. The

amended complaint must be signed, and the text of the amended complaint must allege sufficient

facts to support each claim without reference to any extraneous document. Any exhibits must be

identified by number in the text of the amended complaint and must be attached to the complaint.

All claims alleged in an amended complaint must arise from the facts alleged in the original

complaint. Each claim for relief must be stated in a separate count and must identify each

Defendant sued in that count. If Plaintiff fails to file an amended complaint within the time

specified, the Court will assess a strike pursuant to 28 U.S.C. § 1915(g) and enter judgment; and

       (3) Plaintiff’s motion for discovery (ECF No. 8) is DENIED.

       SO ORDERED, this 1st day of April, 2021.

                                               s/John T. Fowlkes, Jr.
                                              JOHN T. FOWLKES, JR.
                                              UNITED STATES DISTRICT JUDGE




                                                13
